     Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 1 of 13




             IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF LOUISIANA

BRIAN SIMMONS,                          )
individually,                           )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )   Case No._______________
                                        )
AAC ENTERPRISES, INC.,                  )
a domestic business corporation,        )
                                        )
     Defendant.                         )
______________________________

                               COMPLAINT

       Plaintiff BRIAN SIMMONS (hereinafter “SIMMONS” or “Plaintiff”)

hereby sues Defendant AAC ENTERPRISES, INC., a Louisiana business

corporation, (hereinafter “Defendant”) for injunctive relief, attorney’s fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act,

42 U.S.C. §§ 12101-12103, 12181-12205a (hereinafter “ADA”), and its

implementing regulations and alleges as follows:

                      JURISDICTION AND VENUE

      1.    This is an action for declaratory and injunctive relief pursuant to

Title III of the ADA. This Court is vested with original jurisdiction under 28

U.S.C. § 1331 and 28 U.S.C. § 1343.




                                                                      Page 1 of 13
      Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 2 of 13




       2.     Venue is properly located in the Eastern District of Louisiana

pursuant to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the

property situs or the judicial district in which a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred. The Defendant’s property is

located in and does business within this judicial district and all events giving rise

to this lawsuit occurred in this judicial district.

                                     PARTIES

       3.     Plaintiff, BRIAN SIMMONS is a Louisiana resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by

the ADA. Plaintiff utilizes a wheelchair for mobility because he suffers from

disabling pain and severe mobility impairments as a result of spina bifida, a birth

defect, which is a condition that constitutes a physical impairment that impacts

and substantially limits the major life activity of walking and limited dexterity

in his upper extremities and as such is a qualified disability under the ADA.

       4.     Defendant, AAC ENTERPRISES, INC. (hereinafter referred to as

“Defendant”), is a business corporation registered to do business and, in fact, is

conducting business in the State of Louisiana. AAC ENTERPRISES, INC., is

the owner, lessor, and/or operator of the real property and improvements that are

the subject of this action, specifically: Oracle Lighting located at 4401 Division

Street, Metairie, LA (hereinafter referred to as “premises”, “subject premises”,


                                                                           Page 2 of 13
      Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 3 of 13




“subject facility”, “subject property”, “subject location”, “Defendant’s

premises” and/or “Defendant’s property”).

             COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                (Against Defendant for ADA Violations)

      5.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. Commercial enterprises

were provided one and a half years from enactment of the statute to implement

its requirements. For enforcement purposes, the effective date of Title III of the

ADA was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.     To assist businesses in offsetting the costs associated with

complying with the ADA and removing barriers to access for individuals with

disabilities, Section 44 of the IRS Code provides a tax credit for small businesses

and Section 190 of the IRS Code provides a tax deduction for all businesses,

including the Defendant.

      7.     Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily

achievable by the Defendant due to the low costs of removing its existing

architectural barriers and the financial assistance made available to Defendant

by the government pursuant to Section 44 and/or Section 190 of the IRS Code.

      8.     Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the

subject facility owned by AAC ENTERPRISES, INC. is a place of public

accommodation in that it owns the real property and fixtures of a retail facility
                                                                         Page 3 of 13
      Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 4 of 13




that provides various lighting-related services to the public. Pursuant to 42

U.S.C. § 12182(a), the Defendant is liable for any ADA violations on the subject

premises because it owns and controls the subject premises and while

regulations promulgated by the Department of Justice state that a landlord may

contractually allocate to a tenant the responsibility to comply with the ADA,

however if such allocation is made it is effective only as between the landlord

and tenant and has no effect on the rights of third parties such as the Plaintiff in

this case. As the owner of the real property and fixtures of the subject premises

the Defendant is independently liable for the barriers to equal access as alleged

herein. 28 C.F.R. § 36.201(b).

      9.     Prior to instituting this action, and on numerous occasions per

month over the last year and before, Simmons visited and attempted to patronize

Defendant’s premises at issue in this matter, and was denied full, safe and equal

access to the subject property and the benefits of services, programs, and/or

activities of the subject premises and its facilities, and has otherwise been

discriminated against, has suffered an injury in fact, and been damaged by

Defendant due to its lack of compliance with the ADA. Plaintiff has personal

knowledge that the subject location is presently in violation of the ADA and is

discriminating against individuals with disabilities.




                                                                          Page 4 of 13
      Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 5 of 13




      10.    Due to the violations of the ADA at Defendant’s premises Plaintiff

does not have safe and equal access to the subject facilities from an accessible

parking facility along an accessible route to an accessible entrance and as such

does not have safe and equal access to the goods and services available to

Defendant’s able-bodied patrons at this location. Plaintiff has suffered, and

continues to suffer, frustration and humiliation as a result of the discriminatory

conditions present at the subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail

himself of the goods and services of, Defendant’s subject premises once the

barriers to equal access that amount to violations of the ADA are removed;

however, Plaintiff is deterred from doing so as a result of the barriers to access

which currently persist at said premises. The existence of these barriers creates

a 100 percent likelihood that Plaintiff will suffer the same injury as alleged each

time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights

by monitoring, ensuring, and determining whether places of public

accommodation, such as Defendant, are in compliance with the ADA so that

individuals with disabilities, including himself, and those using wheelchairs

similarly situated, will have full and equal enjoyment of the property without




                                                                           Page 5 of 13
      Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 6 of 13




fear of discrimination and the accompanying humiliation associated with

discrimination.

      13.   Plaintiff resides less than twenty (20) miles from where the subject

facility is located and has a real, continuing, and immediate threat of future

discrimination as a result of Defendant’s violation of, and non-compliance with,

the ADA because he intends to continue to visit, i.e. attempt to patronize, the

subject location each time he travels by the subject facility which occurs

numerous times each month. Accordingly, Plaintiff intends to attempt to

patronize, i.e., visit, Defendant’s subject location numerous times next month,

and on a regular basis each month following. Plaintiff will do this until the

barriers are remediated and he is able to patronize the subject location with

access equal to that of Defendant’s able-bodied customers.

      14.   Defendant has discriminated and continues to discriminate against

the Plaintiff, and others who are similarly situated, by denying access to, and

full, safe and equal enjoyment of the goods, services, facilities, privileges,

advantages, and/or accommodations at the subject facility in derogation of 42

U.S.C. § 12101 et seq.

     15.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.


                                                                       Page 6 of 13
      Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 7 of 13




      16.    Defendant is in violation of 42 U.S.C. § 12181 et seq., and 28

C.F.R. § 36.302 et seq., and is discriminating against the Plaintiff as a result of

inter alia, the following specific violations that Plaintiff personally encountered

and/or observed:

                                   PARKING

      a.     The plaintiff could not safely utilize the parking
             facility as there are no designated accessible parking
             spaces present in violation of Section 4.6 of the
             ADAAG and Sections 208 and 502 of the 2010 ADA
             Standards, whose resolution is readily achievable.

      b.     The plaintiff could not safely utilize the parking
             facility because the parking spaces were not level in
             violation of Section 4.6.3 of the ADAAG and Section
             502.4 of the 2010 ADA Standards, whose resolution
             is readily achievable.

                      EXTERIOR ACCESSIBLE ROUTE

      c.     The plaintiff could not physically access the facility
             due to the absence of a ramp for equal access to
             wheelchair users on the accessible route from the
             parking facility to the storefront curb. Violation: The
             defendant has provided no ramp to the storefront curb
             for wheelchair users to access the subject facility in
             violation of Section 4.3.8 of the ADAAG and Sections
             303.4 and 402 of the 2010 ADA Standards, whose
             resolution is readily achievable.

      d.     The plaintiff could not safely traverse the accessible
             route from the parking spaces to the accessible
             entrance because the route requires wheelchair users
             to pass behind parked vehicles. This is a hazardous
             vehicular area due to the lack of visibility of
                                                                         Page 7 of 13
Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 8 of 13




      wheelchair users to drivers of parked vehicles (as they
      back out of their spaces) because of the reduced stature
      resulting from being seated in a wheelchair. This
      dangerous condition is maintained at the subject
      facility in direct contravention of Section 502.3 of the
      2010 ADA Standards, whose resolution is readily
      achievable.

 e.   The plaintiff could not independently traverse the only
      possible path of travel from the parking facility to the
      storefront for wheelchair users because the paved
      surface consisted of changes of level over ½ inches
      due to unmaintained broken pavement in violation of
      Section 4.5 of the ADAAG and Section 302.3 of the
      2010 ADA Standards and said accessible feature is not
      being maintained by Defendant in violation of 28 CFR
      § 36.211, whose resolution is readily achievable.

                      PUBLIC ENTRANCE

f.    The plaintiff was unable to independently access the
      public entrance to the facility due to a lack of level
      maneuvering clearance at the outward swinging entry
      door. Violation: The area outside the public entrance
      has an inclined approach which extends to the
      entrance’s minimum requisite level maneuvering
      clearance for access to the entry door in violation of
      Section 4.13.6 of the ADAAG and Section 404.2.4.1
      of the 2010 ADA Standards, whose resolution is
      readily achievable.

                         MAINTENANCE

g.    The accessible features of the facility are not
      maintained, creating barriers to access for the Plaintiff,
      as set forth herein, in violation of 28 CFR §36.211.

17.   The foregoing violations are violations of the 1991 Americans with
                                                                   Page 8 of 13
      Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 9 of 13




Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed

the architectural barriers at the subject location he had actual notice that the

Defendant does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant’s current barriers to equal access and violations

of the ADA because Plaintiff was unable to access and assess all areas of the

subject premises due to the architectural barriers encountered. A complete list

of the subject location’s ADA violations affecting the Plaintiff as a wheelchair

user, and the remedial measures necessary to remove same, will require an on-

site inspection by Plaintiff’s representatives pursuant to Federal Rule of Civil

Procedure 34. Once the Plaintiff personally encounters discrimination, as

alleged above, or learns of discriminatory violations through expert findings of

personal observation, he has actual notice that the defendant does not intend to

comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff

is deprived of the meaningful choice of freely patronizing the subject premises

when in contrast the subject premises is readily available to able bodied patrons


                                                                          Page 9 of 13
     Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 10 of 13




and the general public without disabilities.

      21.    To date, the Defendant’s barriers to access and other violations of

the ADA still exist and have not been remedied or altered in such a way as to

effectuate compliance with the provisions of the ADA. Plaintiff has reasonable

grounds to believe that he will be subjected to discrimination in violation of the

ADA by Defendant if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment

of the goods, services, facilities, privileges, and accommodations available to

able bodied individuals of the general public.

      23.    Defendant is required to remove the existing architectural barriers

to the physically disabled when such removal is readily achievable for its places

of public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of

public accommodation since January 26, 1992, then Defendant is required to

ensure to the maximum extent feasible, that the altered portions of the facility

are readily accessible to and usable by individuals with disabilities, including

people who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

facilities were designed and constructed for first occupancy subsequent to


                                                                       Page 10 of 13
     Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 11 of 13




January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facilities

must be readily accessible to and useable by individuals with disabilities as

defined by the ADA. To date, Defendant has failed to comply with this mandate.

      24.    Plaintiff is without adequate remedy at law and is suffering

irreparable harm. Considering the balance of hardships between the Plaintiff and

Defendant, a remedy in equity is warranted. Furthermore, the public interest

would not be disserved by a permanent injunction. Plaintiff has been obligated

to retain undersigned counsel for the filing and prosecution of this action and is

entitled to recover attorney’s fees, costs and litigation from the Defendant

pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505. Plaintiff will be denied full

and equal access to the subject premises, as provided by the ADA unless the

injunctive relief requested herein is granted.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the

authority to grant Plaintiff injunctive relief; including an Order to alter the

subject facilities to make them readily accessible to, and useable by, individuals

with disabilities to the extent required by the ADA, and closing the subject

facilities until the requisite modifications are completed, and ordering Defendant

to fulfill its continuing duty to maintain the accessible features at the premises

in the future as mandated by 28 CFR 36.211.

      WHEREFORE, the Plaintiff demands judgment against Defendant and


                                                                       Page 11 of 13
     Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 12 of 13




requests the following injunctive and declaratory relief:

      A.     That the Court declare that the property owned and
             administered by Defendant is violative of the ADA;

      B.     That the Court enter an Order directing Defendant to
             alter its facilities to make them accessible to and
             useable by individuals with disabilities to the full
             extent required by Title III of the ADA;

      C.     That the Court enter an Order directing Defendant,
             pursuant to 28 C.F.R. §36.211, to fulfill its continuing
             duty to maintain its accessible features and equipment
             so that the facility remains accessible to and useable
             by individuals with disabilities to the full extent
             required by Title III of the ADA;

      D.     That the Court enter an Order directing Defendant to
             implement and carry out effective policies, practices,
             and procedures to maintain the accessible features and
             equipment pursuant to 28 C.F.R. §36.302 and 28
             C.F.R. §36.211.

      E.     That the Court enter an Order directing Defendant to
             evaluate and neutralize its policies and procedures
             towards persons with disabilities for such reasonable
             time so as to allow them to undertake and complete
             corrective procedures;

      F.     An award of attorneys’ fees, costs (including expert
             fees), and litigation expenses pursuant to 42 U.S.C. §
             12205;

      G.     An award of interest upon the original sums of said
             award of attorney’s fees, costs (including expert fees),
             and other expenses of suit; and

      H.     Such other relief as the Court deems just and proper,
             and/or is allowable under Title III of the Americans
             with Disabilities Act.
                                                                        Page 12 of 13
Case 2:19-cv-11507-SM-KWR Document 1 Filed 07/03/19 Page 13 of 13




Dated this the _____ day of _____________________, 2019.




                       Respectfully submitted,

                       MAINSTAY LAW LLC

                       /s/ Christy L. Johnson
                       Christy L. Johnson
                       Louisiana Bar No.: 32877
                       3436 Magazine Street #558
                       New Orleans, LA 70115
                       Telephone: (504) 291-1818
                       Facsimile: (504) 291-1817
                       E-Mail: cjohnson@mainstay-law.com
                       ATTORNEY FOR PLAINTIFF




                                                           Page 13 of 13
